Petition for Writ of Mandamus Denied and Majority and Dissenting
Memorandum Opinions filed February 25, 2021.




                                       In The

                       Fourteenth Court of Appeals

                                 NO. 14-20-00767-CV



                   IN RE CESAR LENAY URBINA, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                         County Civil Court at Law No. 1
                             Harris County, Texas
                         Trial Court Cause No. 1100739

                 MAJORITY MEMORANDUM OPINION

      On November 10, 2020, relator Cesar Lenay Urbina filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable George
Barnstone, presiding judge of County Civil Court at Law No. 1 of Harris County, to
set aside his (1) December 17, 2019 order granting real party in interest’s motion for
a turnover order; and (2) September 16, 2020 order denying relator’s motion to
modify the turnover order.

       Relator’s petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 52.3(j) (“The person filing the petition must certify
that he or she has reviewed the petition and concluded that every factual statement
in the petition is supported by competent evidence included in the appendix or
record.”).

       Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus without prejudice to
refiling.




                                       /s/       Ken Wise
                                                 Justice


Panel consists of Justices Wise, Jewell, and Bourliot. (Bourliot, J., dissenting).




                                             2